Order filed, July 22, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00365-CR
                                 ____________

                        ALVIS JACKSON, III, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 26th District Court
                           Williamson County, Texas
                      Trial Court Cause No. 16-0850-K26


                                      ORDER

      The reporter’s record in this case was due July 5, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Cindy Kocher and Aimee Walker, the court reporters, to file the
record in this appeal within 30 days of the date of this order.


                                   PER CURIAM